Exhibit 10.11

CERTIFICATE AND INDEMNITY

REGARDING HAZARDOUS SUBSTANCES

In connection with and as partial consideration for the making of a
$19,000,000.00 loan (“Loan”) by AMERICAN NATIONAL INSURANCE COMPANY
(“Noteholder”), to TNP SRT OSCEOLA VILLAGE, LLC, a Delaware limited liability
company (“Maker”), the receipt and sufficiency of which is hereby acknowledged,
Maker hereby certifies to Noteholder and agrees as follows:

l. Except as described in any environmental reports (collectively, the
“Environmental Report”) delivered to Noteholder by or on behalf of Maker
concerning that certain real property situated in Osceola County, Florida,
legally described in Exhibit “A” attached hereto and incorporated herein for all
purposes (the “Mortgaged Property”), Maker has no actual knowledge after due
investigation of (a) the presence of any Hazardous Substances (as defined below)
in violation of any local, state or federal environmental laws, rules or
regulations (“Environmental Laws”) prior to the date hereof, or (b) any spills,
releases, discharges or disposal of Hazardous Substances that, to Maker’s or
Master Tenant’s actual knowledge, have occurred or are presently occurring on or
onto the Mortgaged Property or any property which becomes in violation of any
Environmental Laws contaminated with Hazardous Substances as a result of
construction, operations or other activities on, or the contamination of, the
Mortgaged Property (“Other Property”).

2. In connection with the construction on or operation and use of the Mortgaged
Property, except as provided in the Environmental Report, Maker represents that,
as of the date of this Certificate and Indemnity Regarding Hazardous Substances
(this “Certificate”), Maker has no actual knowledge of any failure to comply
with all applicable local, state and federal environmental laws, regulations,
ordinances and administrative and judicial orders relating to the generation,
recycling, reuse, sale, storage, handling, transport and disposal of any
Hazardous Substances.

3. Maker represents and warrants to Noteholder that it has had all opportunity
to duly investigate the present and past uses of the Mortgaged Property and the
Other Property and to make all due inquiry of the appropriate governmental
agencies and offices having jurisdiction over the Mortgaged Property and the
laws regulating the environment, as to whether the Mortgaged Property or
adjacent property is or has been the site of storage of or contamination by any
Hazardous Substances and no such sites or contamination has been disclosed by
such investigations or inquiries except as otherwise described in the
Environmental Report delivered to Noteholder by or on behalf of Maker prior to
the date hereof.

4. Maker represents and warrants to Noteholder that neither Maker nor Master
Tenant has given any release or waiver of liability that would waive or impair
any claim based on any Hazardous Substances to a previous owner of the Mortgaged
Property or to any party who may be potentially responsible for the presence of
Hazardous Substances on the Mortgaged Property. Maker has made no promises of
indemnification regarding Hazardous Substances to any party.

 

1



--------------------------------------------------------------------------------

5. To the extent Noteholder is not otherwise advised per the Environmental
Report, Maker agrees to immediately notify Noteholder in writing if either of
Maker or Master Tenant, respectively, becomes aware of (a) any violation of
Environmental Laws with respect to Hazardous Substances or other environmental
problem or liability with respect to the Mortgaged Property or any Other
Property or (b) any lien, action or notice resulting from violation of any laws,
regulations, ordinances or orders described in Section 2 above. At each of
Maker’s and Master Tenant’s sole cost and expense, either of Maker or Master
Tenant will take all actions which are required by law or as may be required in
the Environmental Report, to clean up or remediate any Hazardous Substances in
violation of any and all local, state and federal environmental laws, rules and
regulations, except as may otherwise be described in the Environmental Report
affecting the Mortgaged Property, including, without limitation, removal,
containment or any other remedial action required by applicable governmental
authorities.

6. Except to the extent caused by an Indemnitee’s negligence or willful
misconduct, Maker shall INDEMNIFY AND HOLD HARMLESS Noteholder and Noteholder’s
officers, directors, employees, agents, attorneys, contractors, representatives,
successors and assigns (individually and collectively the “Indemnitees”), from
and against any and all losses, damages, expenses and liabilities (including,
but not limited to, losses, damages, expenses and liabilities arising from any
diminution in the value of, or in the marketability of title to, the Mortgaged
Property or any Other Property and reasonable attorneys’ fees and investigatory
expenses) incurred arising out of the use, presence, discovery, generation,
storage, transportation or disposal of Hazardous Substances on or about the
Mortgaged Property by Maker, Maker’s present or any future tenants, any prior
owner, operator or tenant of the Mortgaged Property, or any third party, which
accrue to or are incurred by any of the Indemnitees on or after transfer of the
Mortgaged Property, pursuant to foreclosure proceedings or conveyance in lieu
thereof, and arise directly or indirectly from or out of, or in any way
connected with (a) the material inaccuracy of the certifications contained
herein; (b) any activities on the Mortgaged Property prior to or during either
of Maker’s or Master Tenant’s ownership, possession and/or control of the
Mortgaged Property which directly or indirectly result in the Mortgaged Property
or any Other Property becoming contaminated with Hazardous Substances; (c) the
discovery of Hazardous Substances on the Mortgaged Property or any Other
Property during either of Maker’s or Master Tenant’s ownership, possession
and/or control of the Mortgaged Property in violation of any and all local,
state and federal environmental laws, rules and regulations; or (d) the clean-up
either before or after such a transfer of Hazardous Substances from the
Mortgaged Property or any Other Property as may be required under any and all
local, state or federal environmental laws, rules and regulations. SUCH
INDEMNIFICATION AND HOLD HARMLESS SPECIFICALLY INCLUDES ANY LOSS, DAMAGE,
EXPENSE OR LIABILITY CAUSED BY OR ATTRIBUTABLE TO THE ORDINARY OR SIMPLE
NEGLIGENCE, AS OPPOSED TO THE GROSS NEGLIGENCE OR THE WILLFUL MISCONDUCT OF OF
ANY OF THE INDEMNITEES, AND FOR ANY ACTION OR OCCURRENCE FOR WHICH THE
INDEMNITEES MAY INCUR STRICT LIABILITY, but such indemnification and agreement
to hold harmless shall not apply with respect to any Hazardous Substances which
first occurred on the Mortgaged Property after any foreclosure of

 

2



--------------------------------------------------------------------------------

the lien conveyed by the Deed of Trust (as defined in the Note, as defined
herein) or conveyance in lieu thereof. Each of Maker’s and Master Tenant’s
obligations pursuant to the foregoing indemnification and agreement to hold
harmless shall survive any discharge of any mortgage, deed of trust or other
security for the Loan, whether as a result of the exercise by Noteholder of any
default remedies available to Noteholder at law or in equity or otherwise. Maker
acknowledges and agrees that as a condition precedent to making the Loan to
Maker evidenced by the Note secured by this Certificate, Noteholder has required
that Maker provide to the Indemnitees the indemnification and agreement to hold
harmless set forth herein and that Noteholder would not consummate the Loan
without this indemnification and agreement hold harmless and that the
indemnification and agreement to hold harmless contained herein is a material
inducement for Noteholder’s agreement to make the Loan as evidenced by evidenced
by respective promissory notes of even date from Maker to Noteholder in the
respective amounts of $15,583,000.00 and $3,417,000.00 (individually and
collectively, the “Note”). Further, Maker agrees that the foregoing
indemnification and agreement to hold harmless is separate, independent of and
in addition to Maker’s undertakings as maker under the Note, as Mortgagor under
the that certain Mortgage, Assignment of Rents, Security Agreement, Financing
Statement and Fixture Filing securing the Note, as Maker under this Certificate,
as assignor under the Assignment of Rents and any and all other documents,
agreements and undertakings executed by Maker in favor of Noteholder pursuant to
the Note and the Loan. Maker agrees that a separate action may be brought to
enforce the provisions of this indemnification and agreement to hold harmless,
which shall in no way be deemed to be an action on the Note or under this
Certificate, whether or not Noteholder would be entitled to a deficiency
judgment following a foreclosure sale of the Mortgaged Property. As between
Noteholder and Maker, Maker acknowledges that Maker will be solely responsible
for any and all costs and expenses relating to the clean-up of Hazardous
Substances from the Mortgaged Property or from any Other Property.

7. Maker’s obligations under this Certificate are unconditional and shall not be
limited by any nonrecourse or other limitations of liability provided for in any
other document evidencing, securing or relating to the Loan (collectively the
“Loan Documents”). The representations, warranties and covenants of Maker set
forth in this Certificate (a) are separate and distinct obligations from Maker’s
obligations as to the Loan and the other Loan Documents; (b) are not secured by
the mortgage or other security documents securing the Loan and shall not be
discharged or satisfied by foreclosure of the liens created by such mortgage or
other security documents; and (c) shall continue in effect after any transfer of
the Mortgaged Property, including, without limitation, a transfer pursuant to
foreclosure proceedings (whether judicial or nonjudicial) or by any transfer in
lieu of foreclosure.

 

3



--------------------------------------------------------------------------------

8. As used in this Certificate, “Hazardous Substances” shall include: any
substance or material defined as or included in “hazardous substances”,
“hazardous wastes”, “hazardous materials”, “toxic substances”, “contaminants”,
toxic wastes, substances or materials, radioactive waste, substances or any
terms of similar imports or any contaminants, materials or pollutants, by any
federal, state or local health or environmental statute, regulation, ordinance
or publication presently in effect or that may be promulgated in the future, as
such statutes, regulations, ordinances and publications may be amended from time
to time (individually and collectively the “Environmental Laws”), including but
not limited to the statutes listed below:

(1) Resource Conservation and Recovery Act of 1976 (commonly referred to as the
Solid Waste Disposal Act), 42 U.S.C. 6901 et seq.

(2) Comprehensive Environmental Response, Compensation, and Liability Act of
1980, 42 U.S.C. 9601 et seq.

(3) Clean Air Act, 42 U.S.C. Sections 7401 et seq.

(4) Water Pollution Prevention and Control Act (commonly referred to as the
Clean Water Act) 33 U.S.C. Sections 1251 et seq.

(5) Hazardous Materials Transportation Act, 49 U.S.C. Sections 1801 et seq.

(6) Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. 136 et seq.

(7) Toxic Substances Control Act, 15 U.S.C. 2601 et seq.

(8) Safe Drinking Water Act, 42 U.S.C. 300(f) et seq.

(9) Florida Resource Recovery and Management Act, Florida Water Quality
Assurance Act of 1983, Florida Resource Conversation and Recovery Act, Florida
Air and Water Pollution Control Act, Florida Safe Drinking Water Act, and
Florida Pollution Spill Prevention and Control Act,

as such statutes, regulations, ordinances and publications may be amended from
time to time, and shall include, but not be limited to; (i) petroleum, petroleum
based products and oil; (ii) asbestos of any form which is or could become
friable, urea formaldehyde foam installation, transformers or other equipment
which contain dielectric fluid containing levels of polychlorinated biphenyls
(sometimes known as a “PCB”); (iii) any other chemical, material or substance,
exposure to which is prohibited, limited or regulated by any Environmental Laws
or may pose a hazard to the health and/or safety of the occupants of the
Mortgaged Property or any Other Property; and (iv) underground or above ground
tanks, whether empty, filled, or partially filled with any substance, material,
chemical or waste.

9. This Certificate shall be binding upon and inure to the benefit of Noteholder
and Maker and their respective heirs, executors, legal representatives,
successors and assigns. This Certificate shall be governed under the laws of the
State of Florida. In any suit, action or appeal therefrom to enforce or
interpret this Certificate the prevailing party shall be entitled to recover its
costs incurred therein including attorneys’ fees and disbursements.

10. Where appropriate, any and all references to the singular shall include the
plural and vice versa, and any references to any gender includes the others.

11. If any provision hereof is presently or at any time becomes invalid or
unenforceable, the other provisions hereof shall remain in full force and
effect, and the remaining provisions hereof shall be construed in favor of
Noteholder and Noteholder to effectuate the provisions hereof.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Maker has executed this Certificate to be effective as of
the 11th day of October, 2011.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5



--------------------------------------------------------------------------------

SIGNATURE PAGE TO CERTIFICATE AND INDEMNITY

REGARDING HAZARDOUS SUBSTANCES

TNP SRT OSCEOLA VILLAGE, LLC

TO AMERICAN NATIONAL INSURANCE COMPANY

 

MAKER:

TNP SRT OSCEOLA VILLAGE, LLC,

a Delaware limited liability company

By:       TNP Strategic Retail Operating Partnership, L.P.,   a Delaware limited
partnership,   its sole member   By:       TNP Strategic Retail Trust, Inc.,    

a Maryland corporation,

its general partner

        By:  

/s/ Jack R. Maurer

    Name:  

Jack R. Maurer

    Title:  

Vice Chairman

 

6



--------------------------------------------------------------------------------

Exhibit “A”

Legal Description

 

7